Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction letter of 12/20/21 is acknowledged. Applicant elected Group I (claims 1-5 and species 1, only).
Claims 6-9 and 25-27 and all species 2-4 are hereby withdrawn as drawn to non-elected invention.
				DETAILED ACTION
Claims 1-5, 25-27 and species set forth as SEQ ID NO:2 only, are under examination on the merits. Claim 3 is examined only to the extent that it reads on the elected invention.
Claims 10-24 are canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because it reads on endogenous DNA in Lactococcus lactis, which is a product of nature and unpatentable. Applicant is advised to insert the term “isolated recombinant” or something equivalent at the beginning of said claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-5, 25-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “stringent conditions” in claims 1 and 3 are unclear. This is because even though at page 21 of the specification, applicant has provided some salt and temperature conditions associated with said phrase, the temperature range is broad (i.e. 50-60 °C) and hence, it is unclear how said phrase corresponds to an exact percentage identity DNA, which hybridizes to SEQ ID NO:1 complementary sequence. Claims 2, 4-5, 25-27 are merely rejected for depending from claim 1.
Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially” in claim 5 is confusing. It is unclear what are the metes and bounds of said term, for example in terms of percentage etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( J Ind Microbiol Biotechnol, 42, 1473-1479, 2015) in view of Green et al., “Green” (US2011/0097775, 4/2011). Chen teaches about an E. Coli host expressing an alpha-keto decarboxylase from Lactococcus lactis, wherein the backtranslation of said decarboxylase shows a gene having 94.9% identity to SEQ ID NO:1 (see also hit #1 in Uniprot SEQ ID NO:1 backtranslation database, available under public PAIR) of this invention), wherein said E. coli is also transformed with  an alcohol dehydrogenase gene from Zymomonas mobilis,  wherein said dehydrogenase encoding gene inherently hybridizes to SEQ ID NO:1 complementary sequence under “stringent conditions” (see 112 second rejection above).Said transformed E. coli of Chen is used for production of higher alcohols including butanol (isobutanol) and said decarboxylase expressing decarboxylase gene of Chen does hybridize to SEQ ID NO:1 of this invention under “stringent conditions”. Chen does not mention a host from genus Hydrogenophilus.
Green teaches about methods of preparing recombinant thermophilic bacteria to produce butanol (see abstract for example). In paragraph [0212], Green discloses Hydrogenophilus bacteria among the thermophilic bacteria which may be transformed and utilized for production of butanol.
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art, to start with the method of isobutanol (butanol) production 2 as feed (substrate).
Finally, one of ordinary skill in the art has a reasonable expectation of success in utilizing the host of Green in the method of Chen because such procedures were well established in the prior art before the effective filing of this application.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656